ALD-024                                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 10-3280
                                  ___________

                              JOHN E. REARDON,
                                             Appellant

                                        v.

         MR. LEASON; MR. PFIEFFER; MR. SIMON; MR. DOUGHERTY;
          MR. MULLER; MR. DIANO; MR. ROMANO; MR. MONDELLI;
   MR. B. DAWSON; MR. J. FARMER; MR. K. WALSHE; MR. M. KEATING;
   MR. W. SIMON; MR. A. ROSSETTI; MISS C. CAPLAN; MR. P. PORRECCA;
     MR. D. BIGLEY; MR. S. NATAL; MR. I. STEINBERG; MR. J. GREENE;
      JOHN DOE/JANE, criminal and civil docket clerks of the Camden County
     Superior Court; JOHN DOE, Internal Affairs Officer for the Sheriff’s Office
       at the Camden County Jail; OUR LADY OF LOURDES HOSPITAL; the
          admissions staff, the emergency room staff, and the psychiatric crisis
    center staff; CAMDEN COUNTY GUIDANCE CENTER, and the psychiatrist
  who attempted to evaluate the plaintiff on 6/21/90; OAKRIDGE TERRACE APTS.
           owners and the “John Doe” manager of said apartments and others
                     ____________________________________

                  On Appeal from the United States District Court
                           for the District of New Jersey
                           (D.C. Civil No. 92-cv-02433)
                    District Judge: Honorable Mary L. Cooper
                   ____________________________________

                 Submitted for Possible Summary Action Pursuant to
                     Third Circuit LAR 27.4 and I.O.P. 10.6(a)
                                 October 28, 2010
          Before: SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                           (Filed: November 10, 2010 )
                                         _________

                                OPINION OF THE COURT
                                      _________

PER CURIAM.

       John E. Reardon appeals the order of the District Court denying his motion

pursuant to Federal Rule of Civil Procedure 60(b)(4). We will summarily affirm. See

I.O.P. 10.6.

       In 1990, Reardon was arrested, tried and convicted in New Jersey state court after

police found bomb construction materials at his residence. In 1992, Reardon filed in the

District Court a complaint pursuant to 42 U.S.C. § 1983 against various prosecutors,

judges, police officers and others alleging a conspiracy to deprive him of various

constitutional and statutory rights. In 1994, the District Court dismissed the action for

failure to prosecute.1

       In June 2010, Reardon filed in the District Court a Rule 60(b)(4) motion requesting

that the Court issue an order declaring that the state court lacked jurisdiction over his

earlier criminal conviction. He also sought permission to reinstate the § 1983 action that

the District Court previously dismissed for failure to prosecute. Reardon argued that as a

result of the inappropriate and/or fraudulent actions of many of the defendants named in


1
 Reardon appealed the District Court’s determination to this Court, but the appeal was
untimely filed and we dismissed it for lack of jurisdiction. Reardon v. Leason, No. 95-
5219 (order entered on June 9, 1995).

                                              2
his earlier § 1983 action, the State of New Jersey was mislead into prosecuting him and

securing a conviction and his judgment was therefore void.

       We have jurisdiction over the appeal pursuant to 28 U.S.C. § 1291. An order

denying a Rule 60(b)(4) motion is subject to plenary review. See Budget Blinds, Inc. v.

White, 536 F.3d 244, 251 and n.5 (3d Cir. 2008) (citing Page v. Schweiker, 786 F. 2d

150, 152 (3d Cir. 1986)). Fed. R. Civ. P. 60(b)(4) provides for relief when a judgment is

void. A judgment may be void if the court that rendered it lacked jurisdiction over the

subject matter or the parties, or entered a decree which was not within the powers granted

to it by law. See Marshall v. Board of Educ., Bergenfield, N.J., 575 F.2d 417, 422 (3d

Cir. 1978).

       Reardon argues that the District Court erred in determining that his Rule 60(b)(4)

motion was not filed within a reasonable time. Indeed, this Court has stated that “no

passage of time can render a void judgment valid, and a court may always take

cognizance of a judgment’s void status” whenever a Rule 60(b)(4) motion is brought.

United States v. One Toshiba Color Television, 213 F.3d 147, 157 (3d Cir. 2000) (en

banc). Nevertheless, we conclude that Reardon has not demonstrated that he is entitled

to relief under Rule 60(b)(4).2



2
 We may affirm a result reached by the District Court for any reason as long as the record
supports the judgment. See Guthrie v. Lady JanColleries, Inc., 722 F.2d 1141, 1145 n.1
(3d Cir. 1983).

                                            3
       Reardon essentially sought an order from the District Court directing the state

court to void his conviction because the state court allegedly lacked jurisdiction over his

case. However, as noted above, Rule 60(b)(4) provides for relief from judgment only

when the court that rendered the judgment lacked jurisdiction over the subject matter or

the parties. Marshall, 575 F.2d at 422. The District Court did not enter judgment in

Reardon’s criminal case.3 To the extent that Reardon also sought leave from the District

Court to reinstate his previously dismissed § 1983 complaint, such relief is not

contemplated under Fed. R. Civ. P. 60(b)(4).

       As Reardon’s appeal presents no substantial question, we will summarily affirm.

See Third Cir. LAR 27.4; I.O.P. 10.6. Reardon’s motion to supplement the record is

denied.




3
 Moreover, because Reardon is effectively asking the District Court to void a state court
conviction, he is barred from doing so under the Rooker-Feldman doctrine. See Great
Western Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d159, 166 (3d Cir. 2010).
                                             4